Exhibit TD BANK FINANCIAL GROUP P.O. Box 1, Toronto-Dominion Centre Toronto, CanadaM5K 1A2 Facsimile no: (416) 982-6166 Telephone no.: (416) 983-1557 E-mail address: rasha.elsissi@td.com December 4, The Toronto Stock Exchange Canadian Securities Commissions The Canadian Depository for Securities Ltd. Dear Sir/Madam: Re: The Toronto-Dominion Bank (the "Bank") - Notice of Meeting and Record Date Pursuant to s. 2.2 of National Instrument 54-101 Communication with Beneficial Owners of Securities of a Reporting Issuer ("NI 54-101"), we advise as follows: Meeting Date April 2, 2009 Record Date for Notice February 9, 2009 Beneficial Ownership Determination Date February 9, 2009 Classes or series of securities that entitle the holder to receive notice of the meeting Common shares Classes or series of securities that entitle the holder to vote at the meeting Common shares Whether the meeting is a special meeting No Yours very truly, /s/ Rasha El Sissi Rasha El Sissi Associate Vice President, Legal
